Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 10th, 2021 has been entered. Claims 15-17, 19-28, and 30-54 are currently pending in the application. Applicant’s amendments to the Claims have overcome the rejections previously set forth in the Non-Final Office Action dated August 16th, 2021.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification (specifically the claim set) is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
In claim 15, line 6, “which is trialkoxysilane” should read “which is a trialkoxysilane”
The listing conventions and grammatical correctness of listings for the moieties of R1 and R2 vary wildly throughout the claim set. As an example of the preferred convention, claim 32 should read: [The composition according to claim 15, wherein: each R1 is independently 2 is independently a methyl group or an ethyl group.]
Ensure that the terms “or” and “and” are appropriately used as it depends on the given listing convention. For example, “or” is appropriate when saying that ‘each R is independently X, Y, or Z’, whereas “and” is appropriate when saying ‘each R is independently a group selected from the group consisting of X, Y, and Z.’
It is preferable that all claims, but specifically claims such as 36 and 54, be read though in their entirety after editing to check for standard clarity and grammatical correctness. (In claims 36 and 54, the term “is used in the developing the exposed film” is redundantly included twice in each claim.)

Claim Objections
Claims 15-17, 19-28, and 30-54 are objected to because of the following informalities:  
In claim 15, line 6, “a polysiloxane which is trialkoxysilane” should read “a polysiloxane which is produced by hydrolyzing and condensing a trialkoxysilane”
In claim 31, line 3, “trimethoxysilyl, and isocyanurate” should read “trimethoxysilyl, or isocyanurate”
In claim 36, line 2, the term “is used on the developing the exposed film” should be removed
In claim 37, line 11, “R1 as” should read “R1
In claim 49, line 3, “trimethoxysilyl, and isocyanurate” should read “trimethoxysilyl, or isocyanurate”
In claim 54, line 2, the term “is used on the developing the exposed film” should be removed
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 48 and 49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 48 and 49 fail to include all the limitations of the claim 37 upon which it depends, and instead expands the scope regarding moiety R1 beyond what it was limited as in claim 37.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19-22, 24-28, 30, 31, and 33-34 are rejected under 35 U.S.C. 103 as being obvious over Yokoyama et al. (JP 2015018226 A), hereinafter Yokoyama, as evidenced by Ebe et al. (U.S. 2013/0164869 A1), hereinafter Ebe, and in view of Niwa et al. (EP 0226208 A2), hereinafter Niwa.
Regarding claim 15, Yokoyama teaches a negative type photosensitive composition ([0011]) comprising: (I) an alkali-soluble (made from monomers of acrylic acid, [0055]; see [0019] of instant specification) resin ((meth) acrylic polymer; [0011]) which is a polymer comprising a carboxyl-containing polymerization unit (polymerized acrylic acid, [0055]) and an alkoxysilyl-containing polymerization unit (KBM-1003, [0057]; vinyltrimethoxysilane, see [0235] of Ebe) and also which has a solid content acid value of 5 to 150 mg KOH/g ([0062]) and a weight average molecular weight of 1,000 to 40,000 (3,000 to 30,000; [0058] and [0060]). Yokoyama also teaches ([0122]) an embodiment of an "Acrylic polymer having a carboxyl group" which has an acid value of 120 to 130 mg KOH/g. The composition further comprises: (II) a polysiloxane ([0011]) which is produced by hydrolyzing and condensing a trialkoxysilane and/or a tetraalkoxysilane ([0020]); (III) a compound having two or more (meth)acryloyloxy groups ([0011]; tris(2-acryloxyethyl)isocyanurate, [0120]); (IV) a silicone oligomer represented by Formula A of the instant claim (additives, [0088]; polymer obtained by using a compound represented by general formula (B), wherein n = 2, as a polymerization unit, [0093]) in which each R1 (X; [0093] and [0095]) may be a carboxyl group ([0095]) and each R2 (R 3; [0093] and [0094]) may be a straight alkyl group having 1 carbon atom (methyl group; [0094]); (V) a polymerization initiator ([0011]); and (VI) a solvent ([0011]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the (meth) acrylic polymer of Yokoyama to have an acid value in the range of 40 to 150 mg KOH/g. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the polymeric "n" value of the silane coupling agent polymer of Yokoyama to be in the range of 2 to 20. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
	Yokoyama does not teach that the trialkoxysilane and the tetraalkoxysilane of the polysiloxane are further in combination with a dialkoxysilane. However, Yokoyama does teach controlling the ratio of the alkoxysilanes in order to control the properties of the product film ([0026]). Additionally, while the invention of Yokoyama is described as intended to be used at a low temperature ([0005]), Yokoyama also teaches that higher temperatures offer the benefits of accelerated and more sufficient curing ([0117]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a dialkoxysilane in the formation of the polysiloxane of Yokoyama, so as to allow for more control over the properties of the product film, as taught by Niwa, such at crack resistance and stability at high temperatures. Enabling the product film of the composition of Yokoyama to endure higher temperatures would allow for the associated benefits of accelerated and more sufficient curing.
Regarding claim 16, Yokoyama further teaches ([0055]) that said carboxyl-containing polymerization unit (polymerized acrylic acid) is derived from an unsaturated carboxylic acid (acrylic acid).
Regarding claim 17, Yokoyama further teaches that said alkoxysilyl-containing polymerization unit (KBM-1003, [0057]; vinyltrimethoxysilane, see [0235] of Ebe) is derived from a monomer represented by Formula B of the instant claim (vinyltrimethoxysilane) in which XB is a vinyl group; RB is an ethyl group; a is an integer of 0; and b is an integer of 3.
Regarding claim 19, Yokoyama further teaches ([0052]) that said polysiloxane has a weight average molecular weight of 5,000 or less. Specifically, 
Regarding claim 20, Yokoyama further teaches that said silicon oligomer ("polymer", [0093]; silane compound having an acid group, [0097]) is contained in an amount of 0.01 to 15 weight parts based on 100 weight parts in total of said alkali-soluble resin ((meth) acrylic polymer) and said polysiloxane ([0097]). This range overlaps with the range of the instant claim for the values of 1 to 15 weight parts.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the amount of the polymeric silane compound having an acid group of Yokoyama to be in a range of 1 to 15 weight parts based on 100 weight parts in total of the (meth) acrylic polymer and polysiloxane. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 21, Yokoyama further teaches ([0066]) that said compound having two or more (meth)acryloyloxy groups is contained in an amount of 3 to 80 (3 to 50; [0066]) weight parts based on 100 weight parts in total of said alkali-soluble resin and said polysiloxane.
Regarding claim 22, Yokoyama further teaches that the composition ([0088]) contains said silicone oligomer (additives, [0088]; "polymer", [0093]) as the above (IV).
claim 24, Yokoyama further teaches ([0067]) that said polymerization initiator is a photo-radical generator (generates a radical by radiation).
Regarding claim 25, Yokoyama further teaches a method of forming a cured film ([0109]), comprising: coating a substrate with the composition according to claim 15, to form a coating film ([0110]), exposing the coating film to light ([0112]), and developing the exposed film ([0116]).
Regarding claim 26, Yokoyama further teaches ([0117]) that the method further comprises the step of heating to cure the coating film at a temperature of 70 to 360°C after the developing step.
Regarding claim 27, Yokoyama further teaches ([0109]) a cured film formed from the composition according to claim 15.
Regarding claim 28, Yokoyama further teaches ([0118]) a device comprising the cured film according to claim 27.
Regarding claims 30, 31, 33, and 34, Yokoyama, as referenced above in regards to claim 15, meets all the limitations of the instant claims.

Claims 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (JP 2015018226 A), hereinafter Yokoyama, as evidenced by Ebe et al. (U.S. 2013/0164869 A1), hereinafter Ebe, and in view of Niwa et al. (EP 0226208 A2), hereinafter Niwa, as applied to claims 15-17, 19-22, 24-28, 30-31, and 33-34 above, and further in view of Tseng (U.S. 2014/0293400 A1).
Regarding claim 23, Yokoyama does not teach that the composition further contains a compound having two or more epoxy groups and selected form the 
Tseng teaches a known photosensitive composition ([0016]) comprising: (I) an alkali-soluble resin which is a polymer comprising a carboxyl-containing polymerization unit ([0077]); (II) a polysiloxane ([0032]); (III) a compound (component B, [0016]) having two or more (meth)acryloyloxy groups (1,4-butanediol di(meth)acrylate; [0090]); (V) a polymerization initiator (component C, [0016]; 1-[9-ethyl-6-(2-methylbenzoyl)-9H-carbazol-3-yl]- 1-(O-acetyloxime), [0096]; see [0082] of instant specification); and (VI) a solvent ([0016]). Tseng further teaches the composition comprising (IV) a compound (component F, [0016]) having two or more epoxy groups (polyglycidyl ether, [0116]) and having a structure of the formula (C) of instant claim 15 (diglycidyl ether type epoxy of Bisphenol A, [0117]), wherein each R3 is independently an alkyl group (methyl group) and p is an integer of 0 to 4 (zero). Tseng further teaches ([0115]) that the crosslinking agent improves the heat resistance and chemical resistance of the cured film.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Yokoyama to further include a crosslinking agent, such as diglycidyl ether type epoxy of Bisphenol A, as taught by Tseng. This would improve the heat resistance and chemical resistance of the cured film of Yokoyama. Furthermore, Yokoyama, while not teaching a crosslinking agent specifically, does permit the addition of 
Regarding claim 35, Tseng further teaches ([0117], diglycidyl ether type epoxy of Bisphenol A) that each R3 is independently an alkyl group of 1 to 8 carbon atoms (methyl group), and p is an integer of 0 to 2 (zero).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (JP 2015018226 A), hereinafter Yokoyama, as evidenced by Ebe et al. (U.S. 2013/0164869 A1), hereinafter Ebe, and in view of Niwa et al. (EP 0226208 A2), hereinafter Niwa, as applied to claims 15-17, 19-22, 24-28, 30-31, and 33-34 above, and further in view of Nakamura et al. (U.S. 2007/0172755 A1), hereinafter Nakamura.
Regarding claim 36, Yokoyama further teaches that a developer is used the development of the exposed film consisting of a TMAH aqueous solution or a potassium hydroxide aqueous solution ([0116]). However, Yokoyama is silent regarding limitations on the concentrations. While Yokoyama does utilize 2.38 wt% and 5 wt% TMAH throughout the disclosure, this is merely to reference the relative dissolution rates of the polysiloxanes, and not taught or suggested to be limiting ([0116]).
Nakamura teaches that the common 2.38 wt% TMAH, and high concentration alkali developers in general, carry high costs and environmental loads. Furthermore, alkali developers of lower concentrations, such as 0.3 wt% or less of TMAH aqueous solution, have reduced costs and environmental loads ([0104]).


Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 37-47 and 50-54 are objected to for the reasons described above, but would be allowable upon resolution of the above-described informalities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737                    

/PETER L VAJDA/Primary Examiner, Art Unit 1737        
03/02/2022